Title: Thomas Jefferson to James Madison, 19 April 1809
From: Jefferson, Thomas
To: Madison, James


            
              Dear Sir  Monticello Apr. 19. 09.
              I have to acknolege your favor of the 9th and to thank you for the political information it contained. reading the newspapers but little & that little but as the romance of the day, a word of truth now & then comes like the drop of water on the tongue of Dives. if the British ministry are changing their policy towards us, it is because their nation, or rather the city of London which is the nation to them, was  is shaken, as usual, by the late reverses in Spain. I have for some time been persuaded that the government of England was systematically decided to claim a dominion of the sea by conquest, & to levy contributions on all nations, by their licenses to navigate, in order to maintain that dominion to which their own resources are inadequate. the mobs of their cities are unprincipled enough to join support this policy in prosperous times, but change with the tide of fortune, & the ministers, to keep their places, change with them. I wish mr Oakley may not embarras you with his conditions of revoking the orders of council. enough of the non importation law should be reserved 1. to pinch them into a relinquishment of impressments, & 2. to support those manufacturing establishments which their orders, & our interests, forced us to make.
              I suppose the conquest of Spain will soon force a delicate question on you as to the Floridas & Cuba which will offer themselves to you. Napoleon will certainly give his consent without difficulty to our recieving the Floridas, & with some difficulty possibly Cuba. and tho’ he will disregard the obligation whenever he thinks he can break it with success, yet it has a great effect on the opinion of our people & the world to have the moral right on our side of his agreement as well as that of the people of those countries.
              Mr Hackley’s affair is really unfortunate. he has been driven into this arrangement by his distresses which are great. he is a perfectly honest man, as is well known here where he was born; but unaccustomed to political subjects he has not seen it in that view. but a respect for the innocence of his views cannot authorize the sanction of government to such an example. if Jarvis continues to wish to go to Rio Janeiro, Lisbon would become vacant, & would suit Hackley. ought the lying, malicious, & impudent conduct of Meade to force him on the government for Cadiz? I know that the present Secretary of State has not seen his conduct in that light, or he would have removed him as Navy agent: but such has been his conduct in truth; and I have no doubt he will bring forward the transaction between Hackley & Yznardi, in new appeals to the public through the newspapers. rather than he should obtain what he has so little merited, I would suggest mr Jefferson as a competitor, altho’ I do not know that he has ever thought of a Consulship, nor would I suggest him, if Yznardi remains in the way. but as to all this do what circumstances will best permit; I shall be satisfied that whatever you do will be right.
              I now inclose you the statement which I promised, with Le Maire’s note of the articles within his department. if they were not found to be what he has stated, be so good as to make the necessary corrections, & whatever the amount is may be paid, entirely at your own convenience into the bank of the US. in diminution of my note.
              Dinsmore & Neilson set out  yesterday for Montpelier. if mrs Madison has any thing there which interests her in the gardening way, she cannot confide it better than to Nielson. he is a gardener by nature, & extremely attached to it. be so good as to assure her of my most friendly respects, and to accept the same for yourself.
               Th: Jefferson
            
            
              
              
              
                
                   cents
                  D
                
                
                  392. bushels of coal @ .25
                  98.
                
                
                  100. bottles of Madeira
                  100.
                
                
                  36. do Noyau 
                  36.
                
                
                  expences filling the ice-house
                  77.
                  205
                
                
                  a horse
                  200.
                
                
                  monthsmonthsD
                
                
                  John Freeman. 76½ out of 132 @ 400.
                  231.
                  81
                
                
                  
                  743.
                  015
                
              
              
              
              the deed for John is inclosed.
            
           